Citation Nr: 1618995	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.  

4.  Entitlement to service connection for irritable bowel syndrome, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  These matters were previously remanded by the Board in February 2014.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in November 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional remand is required.  The February 2014 remand instructed the AOJ to have a VA psychiatrist or psychologist review the claims folder, particularly any service records, and determine whether there is evidence that the Veteran had behavioral changes following the claimed assault, which indicate that the assault actually occurred.  Unfortunately, it appears that the AOJ made a determination that the personal assault did not occur without having a VA psychiatrist or psychologist review the claims folder.  Upon remand, the February 2014 remand instructions should be completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, a June 2014 VA examination diagnosed the Veteran with PTSD and determined that three stressors identified by the Veteran were adequate to support a diagnosis of PTSD.  These stressors were the claimed sexual assault, a physical altercation with several Japanese men, and witnessing on a monitor a plane crash that caused the death of a man the Veteran felt was like a father to him.  The examiner went on to opine that it is at least as likely as not that the Veteran's PTSD is related to the claimed in-service stressor of military sexual assault, but did not provide an etiological opinion as to the other stressors.  The fatal plane crash has been verified, as outlined in an August 2009 memorandum, and an October 1976 note in the Veteran's service treatment records (STRs) references the Veteran being beaten up by Japanese men.  Therefore, a supplemental opinion should be obtained as to whether it is at least as likely as not that the plane crash or the altercation with Japanese men caused the Veteran's PTSD.  

The Veteran's claims of entitlement to hypertension, erectile dysfunction, and irritable bowel syndrome are secondary to the PTSD claim.  Therefore, their outcome is necessarily affected by the outcome of the PTSD claim, meaning that the issues are intertwined.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The secondary claims are thus also remanded to await the outcome of the PTSD claim.  

Accordingly, the case is REMANDED for the following action:

1.  Have a VA psychiatrist or psychologist review the claims folder, particularly any service records, and determine whether there is evidence that the Veteran had any behavioral changes following the claimed assault that would indicate that the assault actually occurred.  The clinician should specifically discuss the drop in his evaluation from 4.0 to 3.2 while stationed on the U.S.S. Midway, which did not improve from 3.4 back to 4.0 until after being reassigned to Naval Administrative Command, as highlighted by the April 2016 written brief by the Veteran's representative.

2.  Forward the claims file to the June 2014 examiner if available, or another appropriate clinician.  The clinician is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD, or other psychiatric condition, is caused by or related to the claimed in-service stressor of witnessing on a monitor a plane crash that caused the death of a man the Veteran felt was like a father to him;

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD, or other psychiatric condition, is caused by or related to the claimed in-service stressor of a physical altercation with several Japanese men.

Any opinion offered must be supported by a complete rationale.  If the clinician feels that a new examination is necessary to provide the requested opinions, then a new examination should be scheduled.  

3.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




